NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 ATAIN SPECIALTY INSURANCE
 COMPANY,

                      Plaintiff,
                                                     Case No. 3:16-cv-05129 (BRM) (LHG)
                       v.
                                                                   OPINION
 NORTHEAST MOUNTAIN GUIDING LLC,
 et al.,

                     Defendants.
 .

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Plaintiff Atain Specialty Insurance Company’s (“Atain”) Appeal

(ECF No. 128) of Magistrate Judge Goodman’s November 30, 2020 Order (the “Order”) (ECF

No. 125) denying Atain’s Motion to Amend its Complaint pursuant to Federal Rule of Civil

Procedure 16(b)(4) and 15(a)(2) (ECF No. 107). Defendant/Third-Party Plaintiff Michael

Manchester (“Manchester”), Defendants Donald Pachner, Pachner & Associates, LLC, and

Pachner Risk Management, LLC (collectively, “Pachner”), and Defendants Northeast Mountain

Guiding (“NMG”), Joseph Vulpis (“Vulpis”), and Bryan Enberg (“Enberg”) (collectively, the

“NMG Defendants”) (together with Pachner and Manchester, “Defendants”) all oppose the

Appeal. (ECF Nos. 133, 134, and 135, respectively.) Having reviewed the papers submitted by the

parties and having declined to hold oral argument pursuant to Federal Rule of Civil Procedure

78(b), for the reasons set forth below and for good cause shown, Atain’s Appeal is DENIED and

Judge Goodman’s Order is AFFIRMED.
I.     BACKGROUND

       On January 30, 2020, this Court issued an opinion denying Atain’s Motion for Summary

Judgment and granting in part and denying in part Pachner’s Motion for Summary Judgment.

(ECF No. 94.) The Court directs the parties to that opinion for a fuller recitation of the factual and

procedural background. Judge Goodman’s order (ECF No. 125) provides a complete factual and

procedural background of this action, but the Court will provide relevant parts of the procedural

history again for the purposes of this Appeal.

       Following this Court’s opinion and order on the motions for summary judgment, Atain

informed Judge Goodman that it intended to seek leave to amend its Complaint, and Judge

Goodman ordered Atain to circulate a proposed amended complaint by February 28, 2020.

(ECF No. 98.) Judge Goodman also ordered Defendants to advise whether they intended to oppose

Atain’s proposed amended complaint by March 16, 2020. (Id.) On March 16, 2020, Manchester

filed a letter stating he did not intend to oppose a motion to amend by Atain. (ECF No. 100.) Then,

on the same day, Manchester filed another letter with the Court clarifying he would seek to amend

his answer if Atain were permitted to file an amended complaint. (ECF No. 101.) Pachner also

filed a letter on March 16, 2020, requesting that “either Atain should not be permitted to amend its

complaint or, if it is, the order permitting it to do so should clearly preclude Atain from making

broader or different arguments at trial.” (ECF No. 102 at 1.) Further, Pachner stated “the Court

should not permit the Defendants/Third-Party Plaintiffs to amend their own third-party complaints

in response.” (Id.) Pachner’s issues with Atain’s proposed amended complaint related specifically

to the amendment dealing with search and rescue courses. (Id. at 2–4.) Pachner’s main concern

was that Atain was trying to frame its amendment as an issue previously raised in response to an




                                                  2
interrogatory, but in actuality, Atain was setting itself up to raise a distinct issue at trial that it

argued on summary judgment but had not been dealt with during discovery. (Id. at 2–3.)

        Additionally, NMG Defendants filed a letter on March 16, 2020, agreeing with Pachner

that “the amendment does not simply memorialize the earlier-stated claim by Atain that has been

the subject of discovery,” but rather, “[t]he amendment attempts to add another and different claim

of misrepresentation in the application for insurance,” which “was never a claim before.” (ECF

No. 103 at 1.) NMG Defendants noted Atain “has had certain limited items it claimed were the

subjects of misrepresentations - having to do with projected revenues, whether NMG utilized

independent contractors, and whether NMG engaged in ropes/challenge course facilitation,” which

“were all dealt with in discovery.” (Id.) NMG Defendants also clarified if Atain were allowed to

amend, they “would have to file an amended third-party complaint against Pachner & Associates

. . . to seek indemnification as to that claim.” (Id.)

        On March 17, 2020, Atain responded to Defendants’ letters submitting “the fact that [it]

moved for summary judgment on certain aspects of its discovery disclosures should act in no way

as a limitation on what [it] should be entitled to present at the time of trial.” (ECF No. 104 at 1.)

Further, Atain stated its claim of misrepresentation on the insurance application “was fully stated

by Atain in its initial interrogatory response number 19 and the defendants . . . deposed Atain’s

witnesses on these very issues.” (Id. at 2.)

        Judge Goodman scheduled a Final Pretrial Conference for May 27, 2020 (ECF No. 98)

since discovery had been completed, but that conference was later adjourned in light of Atain’s

intent to file a Motion to Amend (ECF No. 106). On April 18, 2020, Atain filed its Motion to

Amend. (ECF No. 107.) The Motion sought three changes: (1) an addition that NMG did not

disclose in its insurance application that it provided and received revenue from search and rescue



                                                    3
training courses; (2) additional bases of misrepresentation to support Count Six; and (3) a new

count alleging NMG breached its conditions of insurability. (See generally id.) On May 19, 2020,

NMG filed a Cross-Motion for Leave to Amend, which sought relief only if Atain’s Motion to

Amend was granted. (ECF No. 116.) On November 30, 2020, Judge Goodman denied Atain’s

Motion to Amend, and denied NMG’s cross-motion as moot. (ECF No. 125.) On December 14,

2020, Atain filed this Appeal (ECF No. 128), which is opposed by Defendants. (ECF Nos. 133,

134, and 135.)

II.    LEGAL STANDARD

       A district court may reverse a magistrate judge’s determination of a non-dispositive issue 1

only if it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ.

P. 72(a); see also Cipollone v. Liggett Grp., Inc., 785 F.2d 1108, 1113 (3d Cir. 1986). A finding is

clearly erroneous “when although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.” United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). A district court may not take into

consideration any evidence that was not put forth before the magistrate judge when reviewing the

magistrate judge’s factual determination. Haines v. Liggett Grp., Inc., 975 F.2d 81, 92 (3d Cir.

1992). Under the clearly erroneous standard, the reviewing court will not reverse the magistrate

judge’s determination even if the court might have decided the matter differently. See Cardona v.

Gen. Motors Corp., 942 F. Supp. 968, 971 (D.N.J. 1996). A district court, however, will review a




1
  Motions to amend a complaint are considered non-dispositive. See Cont’l Cas. Co. v. Dominick
D’Andrea, Inc., 150 F.3d 245, 251 (3d Cir. 1998). A district court reviewing a magistrate’s
resolution of non-dispositive matters “must consider timely objections and modify or set aside any
part of the order that is clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a); Marinac v.
Mondelez Int’l, Inc., Civ. A. No. 2:14-7606, 2019 WL 1767345, at *1 (D.N.J. Apr. 22, 2019).


                                                 4
magistrate judge’s legal conclusions de novo. See Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183

F.R.D. 119, 127 (D.N.J. 1998) (citations omitted).

         “Where a magistrate judge is authorized to exercise his or her discretion, the decision will

be reversed only for an abuse of that discretion.” Id.; see also 12 Charles Alan Wright, Arthur R.

Miller & Richard L. Marcus, Federal Practice and Procedure: Civil 2d § 3069 (2d ed. 1997)

(providing that “many matters such as discovery scheduling or disputes might better be

characterized as suitable for an abuse-of-discretion analysis”). The deferential standard of review

is particularly appropriate in a case where the magistrate judge managed the case from the outset,

and therefore, has a thorough knowledge of the proceedings. Cooper Hosp., 183 F.R.D. at 127

(citing Pub. Interest Rsch. Grp. v. Hercules, Inc., 830 F. Supp. 1525, 1547 (D.N.J. 1993), aff’d on

other grounds and rev’d on other grounds, 50 F.3d 1239 (3d Cir. 1995)); Robinson v. Horizon

Blue Cross-Blue Shield of N.J., Civ. A. No. 12-2981, 2014 WL 3573339, at *1 (D.N.J. July 21,

2014).

III.     DECISION

         Atain argues Judge Goodman’s Order denying its Motion to Amend should be reversed

and modified. (ECF No. 128 at 3.) Atain appeals three findings in Judge Goodman’s Order. (Id. at

1–2.) First, Atain argues Judge Goodman overlooked its argument that once its allegedly “unpled

claims were litigated fully and completely . . . on summary judgment motions . . . the Complaint

[was] considered constructively amended to include those claims.” (Id. at 1.) Second, Atain

contends Judge Goodman “erred in failing to enforce defendant’s counsel’s prior written and filed

waiver of objections to three of the four [amendments] to the Complaint.” (Id.) Third, Atain asserts

Judge Goodman erred by entering an order that effectively prevented a jury trial on three issues

this Court previously ruled would be entitled to a jury trial. (Id. at 2.)



                                                   5
       As a preliminary matter, the Court must decide the standard of review to apply on this

Appeal. Atain contends Judge Goodman’s order denying its Motion to Amend should be reviewed

by this Court under the de novo standard because the denial “is tantamount to a disposal of these

claims.” (ECF No. 128-2 at 7.) Alternatively, Defendants all argue Judge Goodman’s appeal

should be reviewed under either a “clear error” or “abuse of discretion” standard. (ECF Nos. 133

at 5–6; 134 at 2–9; 135 at 6.)

       As indicated above, the Court will only reverse the magistrate judge’s decision on a non-

dispositive motion, such as a motion to amend, if the magistrate judge’s decision was “clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A). See also L. Civ. R. 72.1(c)(1)(A) (“A

Judge shall consider the appeal . . . [of a non-dispositive matter] and set aside any portion of the

Magistrate Judge’s order found to be clearly erroneous or contrary to law.”). Atain relies on

distinguishable cases to support its argument that Magistrate Judge Goodman’s holding is subject

to de novo review because it “effectively disposes of [its] claims.” (ECF No. 128 at 7.) Each of

these cases are distinguishable. First, In re United States Healthcare, 159 F.3d 142, 144 (3d Cir.

1998) involved a motion to remand issued by the magistrate judge, not a motion to amend. The

Third Circuit found a remand order dispositive “of all the claims and defenses in the case as it

banishes the entire case from the federal court.” Id. at 146. Because the Third Circuit’s holding

turned on the impact of an order to remand and did not discuss the holding’s impact on motions to

amend, this case is unpersuasive. Second, in Thomas v. Ford Motor Co., 137 F. Supp. 575, 579

(D.N.J. 2001), after noting “[m]otions to amend are usually considered non-dispositive motions,”

the court found the magistrate judge’s decision “contained dispositive elements” because it entirely

disposed of one of the plaintiff’s proposed claims. Id. The Third Circuit has not directly addressed

this issue. Kenny v. United States, 489 F. App’x 628, 630 n.2 (3d Cir. 2012) (“But neither we nor



                                                 6
our sister circuits appear to have resolved the precise issue here—whether a motion to amend that

in practice results in dismissal is a dispositive motion—and the authority in the District of New

Jersey is divided on this question.” (citing Fishbein Family P’ship v. PPG Indus., Inc., 871 F.

Supp. 764, 769 n.4 (D.N.J.1994) and Thomas, 137 F. Supp. 2d at 579)). Regardless of which

standard is applied here—de novo or clear error—the Court arrives at the same conclusion.

       Next, Atain argues Judge Goodman overlooked three of the four claims in its amended

complaint that were argued before this Court on the Motion for Summary Judgment. (ECF No.

128-2 at 8–11.) Further, Atain argues “there is no dispute that the parties have fully consented to

the litigation of the claims asserted in the proposed Amended Complaint.” (ECF No. 128-2 at 11.)

Atain directs the Court to letters from defense counsel on March 16, 2020, “specifically waiv[ing]

objections to those three claims on the then proposed motion to amend the Complaint,” because

“[t]he only objection raised in those letters was to the search and rescue operation amendment.”

(Id. at 12.) Pachner, Manchester, and NMG all argue Judge Goodman properly denied Atain’s

motion to amend because Atain failed to demonstrate it had good cause to modify the scheduling

order set by Judge Goodman. (ECF Nos. 134 at 9–11; 135 at 6; 133 at 6.)

       In addressing Atain’s Motion to Amend, Judge Goodman noted “[b]ecause the time to

amend under Rule 15 has already expired, the Court begins its analysis under Rule 16.” (ECF No.

125 at 18.) Judge Goodman reviewed the timeline of the action to determine whether Atain acted

with diligence, in accordance with Rule 16 and found:

               The timeline belies Atain’s claim of diligence. First, Atain cannot
               claim that it did not know of the existence of the search and rescue
               courses until July 2017. General Change Endorsement #6, issued
               February 21, 2016, evidences that Atain was fully aware of the
               existence of the search and rescue courses, even if it did now know
               the full scope of the courses. (ECF No. 117 at 11.) Second, even if
               the Court were to accept that Atain did not learn of the existence of
               search and rescue courses until July 2017, the deadline to seek leave

                                                7
               to amend had been extended by then to August 21, 2017. (See ECF
               No. 25.) Atain could have brought a motion to amend under Rule 15
               at that time, while discovery was still ongoing. Even if the Court
               were to consider the Motion based on March 13, 2018, which is the
               latest date on which Atain claims it learned of this misrepresentation
               claim, there can be no dispute that Atain still waited for years before
               it sought leave to amend. Regardless of whether the deadline to
               amend pleadings has passed, Atain was still required to act
               diligently and seek leave to amend as soon as possible. There is no
               question that Atain lacked diligence in asking the Court for leave to
               amend is Complaint to add this claim.

(Id. at 20–21.) After finding Atain failed to fulfill Rule 9(b)’s specificity pleading requirements

for its misrepresentation claim (id. at 22), Judge Goodman concluded Atain’s Motion to Amend

would also be denied under Rule 15:

               Even if the Court were to conduct this analysis under the more
               liberal standard of Rule 15, the Motion would still be denied. This
               case has been pending since 2016. In that time, the Court has
               conducted several conferences and entered at least nine scheduling
               orders. Fact discovery, which included several depositions, was
               completed by April 16, 2018. (ECF No. 50.) Expert discovery has
               closed, and the parties have filed, and the Court has decided,
               summary judgment motions. (ECF No. 106.) While Atain argues
               that the parties should have known of these claims of
               misrepresentation, there is no doubt that they did not have the
               requisite notice. If they had that notice, they would have conducted
               different, or additional, discovery.

(Id. at 23.) That is, Judge Goodman did not “overlook” Atain’s claims that were argued on

summary judgment under Rule 15(b). Instead, she merely found a Rule 15 analysis unnecessary

because Atain could not demonstrate good cause for its proposed amendments. Even so, Atain

argues Judge Goodman erred by dismissing claims that could have been introduced under Rule

15(b)(2).

       Federal Rule of Civil Procedure 15(b)(2) provides, “When an issue not raised by the

pleadings is tried by the parties’ express or implied consent, it must be treated in all respects as if

raised in the pleadings.” Fed. R. Civ. P. 15(b)(2). “[A]n issue has not been tried by implied consent
                                                  8
if evidence relevant to the new claim is also relevant to the claim originally pled, because the

defendant does not have any notice that the implied claim was being tried.” Addie v. Kjaer, 737

F.3d 854, 867 (3d Cir. 2013) (citing Douglas v. Owens, 50 F.3d 1226, 1236 (3d Cir. 1995)). “There

is a circuit split as to whether Rule 15(b)(2) applies on summary judgment, and the Third Circuit

has not yet ruled on this issue.” Luxama v. Ironbound Express, Inc., Civ. A. No. 11-2224, 2021

WL 1153145, at *23 (D.N.J. Mar. 26, 2021) (citations omitted). Here, Atain argues its Motion to

Amend was “based entirely on three (3) claims for which were in the original Complaint, discovery

responses, and which full discovery was had. [The claims] were not presented for the first time in

an opposition brief nor was there a single objection that they were not pled nor full discovery had.”

(ECF No. 137 at 2.) In Luxama, plaintiffs made a similar Rule 15(b)(2) argument. 2021 WL

1153145, at *23 (“Plaintiffs base their Rule 15(b)(2) argument on ‘prior pleadings’ and whether

Defendant had notice of the claim.”). As the court in Luxama noted, both of these bases for an

argument under Rule 15(b)(2) “are irrelevant, based on the plain language of Rule 15(b)(2), as to

whether an amendment is appropriate.” Id. The court then framed the proper inquiry as “whether

[the plaintiff] introduced evidence relevant to [its claims] without objection from Defendant.” Id.

Atain contends the parties “fully briefed each and every claim that is the subject of [the] proposed

amendments on the merits without objection that [the] claims were unpled” and directs the Court

to pre-motion correspondence between the parties as evidence that Defendants waived objections

to the proposed motion to amend. (ECF No. 128-2 at 11–12.) Judge Goodman found Defendants

did not waive their objections in their briefs or in the pre-motion letters:

               Although Defendants did not object specifically to these
               amendments in their Pre-motion Letters, they certainly have in their
               briefs. Atain argues that this Court should ignore the briefs and limit
               Defendants to Pre-Motion positions. This Court disagrees: those
               Pre-Motion Letters were simply to determine whether there were
               objections to the amendment and to the extent that a formal motion

                                                  9
               should be required. They were never intended to cast the parties’
               positions in cement and do not act as a waiver of any arguments not
               made. Even if the failure to make these arguments in the Pre-Motion
               letters were somehow deemed to be a waiver, this would not relieve
               Plaintiff of its independent obligation to show that it exercised
               diligence in seeking to make the late amendment.

(ECF No. 125 at 25.)

       The Court agrees with Judge Goodman’s reasons for denying Atain’s Motion to Amend.

Atain did not demonstrate good cause as required by Rule 16, Defendants objected to Atain’s

amendments throughout their briefing, and Defendants did not waive objection in their pre-motion

letters. This Court concludes Judge Goodman’s decision was not clearly erroneous, contrary to

law, or improper under a de novo review and therefore, affirms her ruling. See, e.g., Luxama, 2021

WL 1153145, at *23 (denying plaintiff’s motion to amend under Rule 15(b)(2) when defendant

“explicitly opposed [p]laintiff’s attempted amendment” in its opposition brief); E. Mins. & Chems.

Co. v. Mahan, 225 F.3d 330, 340 (3d Cir. 2000) (finding no abuse of discretion where the district

court denied plaintiff’s motion to amend, filed six months after the deadline, absent good cause

and unexplained delay); Strategic Prod. & Servs., LLC v. Integrated Media Techs., Inc., Civ. A.

No. 18-694, 2020 WL 5810561, at *3–4 (D.N.J. Sept. 30, 2020) (affirming denial of plaintiff’s

motion for leave to amend where the record reflected it “had sufficient knowledge to assert claims

. . . before the deadline [to amend] expired”).

       Accordingly, Atain’s Appeal is DENIED.

IV.    CONCLUSION

       For the reasons set forth above, Atain’s Appeal of Judge Goodman’s November 30, 2020

Order is DENIED and Judge Goodman’s November 30, 2020 Order is AFFIRMED. An

appropriate order follows.



                                                  10
Date: June 29, 2021        /s/ Brian R. Martinotti___________
                           HON. BRIAN R. MARTINOTTI
                           UNITED STATES DISTRICT JUDGE




                      11
